            Case 2:20-cv-00369-JLR Document 38 Filed 12/01/20 Page 1 of 3




                                                                   Honorable James L. Robart
 1

 2
 3
                        IN THE UNITED STATES DISTRICT COURT
 4                    FOR THE WESTERN DISTRICT OF WASHINGTON
 5   UNITED STATES FIDELITY AND
     GUARANTY COMPANY,
 6                                                   No. 2:20-CV-00369-JLR
                           Plaintiff,                (consolidated with Case
 7
                                                     No. 2:20-CV-00617-JLR)
           v.
 8                                                   ORDER GRANTING
     KAREN ULBRICHT, et al.,                         STIPULATED MOTION TO
 9                                                   EXTEND TIME FOR
                           Defendants.               DEFENDANTS/THIRD-
10                                                   PARTY DEFENDANTS TO
                                                     RESPOND TO AMENDED
11                                                   COMPLAINT AND THIRD-
                                                     PARTY COMPLAINT
12   KAREN ULBRICHT, et al.,
                                                     NOTE ON MOTION CALENDAR:
13                         Plaintiffs,
                                                     November 25, 2020
           v.
14
     UNITED STATES FIDELITY AND
15   GUARANTY COMPANY,
16                         Defendant.

17   UNITED STATES FIDELITY AND
     GUARANTY COMPANY,
18
                            Third-Party Plaintiff,
19
           v.
20
     ALLIANZ INSURANCE COMPANY, et al.
21
                          Third-Party Defendants.
22

23   ORDER GRANTING STIPULATED MOTION TO EXTEND TIME FOR
     DEFENDANTS/THIRD-PARTY DEFENDANTS TO RESPOND
     TO AMENDED COMPLAINT AND THIRD-PARTY COMPLAINT - 1               Davis Wright Tremaine LLP
                                                                               L AW O FFICE S
     (USDC NO. 2:20-cv-00369-JLR and No. 2:20-CV-00617-JLR)              920 Fifth Avenue, Suite 3300
                                                                           Seattle, WA 98104-1610
                                                                    206.622.3150 main · 206.757.7700 fax
             Case 2:20-cv-00369-JLR Document 38 Filed 12/01/20 Page 2 of 3




 1          This matter comes before the Court on the parties’ Stipulated Motion to Extend Time for

 2   Defendants/Third-Party Defendants to Respond to Amended Complaint and Third-Party

 3   Complaint.

 4          Having reviewed the motion and supporting papers, it is hereby ordered as follows:

 5          The motion is GRANTED.

 6          The Insurer Defendants time to answer or otherwise respond to USF&G’s Amended

 7   Complaint and Third-Party Complaint is extended until December 15, 2020.

            DATED this 1st day of December, 2020.
 8
 9                                                       A
                                                   ________________________________
                                                   The Honorable James L. Robart
                                                   United States District Court Judge
10   Presented by:
     DAVIS WRIGHT TREMAINE, LLP
11   Attorneys for Plaintiff and Third-Party Plaintiff
     United States Fidelity and Guaranty Company
12
     By s/ Nancy A. Brownstein
13   Everett W. Jack, Jr, WSBA No. 47076
     Steven P. Caplow, WSBA No. 19843
14   Nancy A. Brownstein, WSBA No. 50150
15   1300 S.W. Fifth Ave., Ste. 2400
     Portland, OR 97201
16   Telephone: (503) 241-2300
     Facsimile: (503) 778-5299
17   Email: jacke@dwt.com

18   920 Fifth Avenue, Suite 3300
     Seattle, WA 98104-1610
19   Telephone: 206.622.3150
     Facsimile: 206.757.7700
20   Email: nancybrownstein@dwt.com
     Email: stevencaplow@dwt.com
21
22

23   ORDER GRANTING STIPULATED MOTION TO EXTEND TIME FOR
     DEFENDANTS/THIRD-PARTY DEFENDANTS TO RESPOND
     TO AMENDED COMPLAINT AND THIRD-PARTY COMPLAINT - 2                      Davis Wright Tremaine LLP
                                                                                      L AW O FFICE S
     (USDC NO. 2:20-cv-00369-JLR and No. 2:20-CV-00617-JLR)                     920 Fifth Avenue, Suite 3300
                                                                                  Seattle, WA 98104-1610
                                                                           206.622.3150 main · 206.757.7700 fax
            Case 2:20-cv-00369-JLR Document 38 Filed 12/01/20 Page 3 of 3




     SOHA & LANG, P.S.
 1   Attorneys for Maryland Casualty Company
 2   By: s/ Geoffrey C. Bedell
     Geoffrey C. Bedell, WSBA # 28837
 3   D. Brad Hudson, WSBA # 14384
     1325 Fourth Avenue, Suite 2000
 4   Seattle, WA 98101-2570
     Telephone: 206-624-1800; Fax: 206-624-3585
 5   Email: bedell@sohalang.com
     Email: hudson@sohalang.com
 6
 7   COZEN O’CONNOR
     Attorneys for Third-Party Defendants Allianz Global Risks US Insurance Company
 8   (formerly known as Allianz Insurance Company) and National Surety Corporation
 9   By: s/ Jodi A. McDougall
     Jodi A. McDougall, WSBA No. 22060
10   Jonathan Toren, WSBA No. 46896
     999 Third Avenue, Suite 1900
11   Seattle, Washington 98370
     Telephone: (206) 340-1000; Fax: (206) 621-8783
12   Email: JMcDougall@cozen.com
     Email: JToren@cozen.com
13

14   SELMAN BREITMAN LLP
     Attorneys for Third-Party Defendant TIG Insurance Company
15
     By: s/ Peter J. Mintzer
16   Peter J. Mintzer, WSBA# 19995
     Daniel C. Heath, WSBA# 49051
17   600 University Street, Suite 1800
     Seattle, WA 98101-4129
18   Telephone: 206.447.6461; Fax: 206.588.4185
     Email: pmintzer@selmanlaw.com
19

20
21
22

23    ORDER GRANTING STIPULATED MOTION TO EXTEND TIME FOR
     DEFENDANTS/THIRD-PARTY DEFENDANTS TO RESPOND
     TO AMENDED COMPLAINT AND THIRD-PARTY COMPLAINT - 3                   Davis Wright Tremaine LLP
                                                                                   L AW O FFICE S
     (USDC NO. 2:20-cv-00369-JLR and No. 2:20-CV-00617-JLR)                  920 Fifth Avenue, Suite 3300
                                                                               Seattle, WA 98104-1610
                                                                        206.622.3150 main · 206.757.7700 fax
